DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Benjamin Tramm on 03/02/2022.
The application has been amended as follows: 

Amendments to the Specification

[0003] Laser etching can produce customized image patterns on objects without the use of colorants. One or more workpieces can be placed in a laser etching apparatus and etched in a batch. In some workflows for decorating custom products, each item is considered a unique order by an individual customer. It is difficult to keep track of the workpieces once they are removed from the laser etching apparatus using the current manufacturing process. While the blank workpieces may have the same shape and may be made of the same materials, the customized images are usually different and are chosen by different customers. Since the finished products are often placed on desks and coffee tables for decorations, it is undesirable to etch or print product tracking numbers or codes directly 
[0009] Implementations of the system may include one or more of the following. The laser etching system can further include an image processor  configured to produce a composite image comprising a plurality of product images and a plurality of label images associated with the plurality of product images, wherein a plurality of workpieces and a plurality of label holders carrying associated labels can be placed on a platform. The composite image includes a first image plane and a second image plane, wherein the plurality of product images are stored in the first image plane, wherein the plurality of label images are stored in the second image plane, wherein the first image plane and the second image plane are respectively associated with the first power level and the second power level of the laser beam. The power controller can set the first power level of the laser beam at the laser head driver to reproduce the product images stored in the first image plane on the plurality of workpieces, wherein the power controller can set the second power level of the laser beam at the laser head driver to reproduce the label images stored in the second image plane on the plurality of labels. The plurality of product images and the plurality of label images can be stored in a common image plane, wherein the power controller can dynamically set power level of the laser beam at the laser head driver before the laser head scans across the plurality of workpieces or the plurality of labels. The transport system can scan the laser head across the platform line by line, wherein the power controller dynamically sets power level of the laser beam at the laser head driver within each line before the laser head scans across one of the plurality of workpieces or one of the plurality of labels. The laser etching system can further include a transport controller that can control the transport mechanism to move the laser head over the workpiece and the label, and to scan the workpiece and the label to allow the product image and the label image to be respectively reproduced on the workpiece and the label by laser etching. The laser etching system can further include a platform on which the workpiece and a label holder are placed. The label can be attached to a top surface of the label holder, where the label image is printed on a top surface of the label holder. The label can be 

[0011] Implementations of the system may include one or more of the following. The method can further include moving the laser head from a home position over the platform of the laser etching apparatus to the workpiece or the label. The method can further include producing, by a label and product image processor, a composite image comprising a plurality of product images and a plurality of label images associated with the plurality of product images, wherein a plurality of workpieces and a plurality of label holders carrying associated labels are placed on a platform. The composite image can include a first image plane and a second image plane, wherein the plurality of product images are stored in the first image plane, wherein the plurality of label images are stored in the second image plane, [[ ]] wherein the first image plane and the second image plane are respectively associated with the first power level and the second power level of the laser beam. The method can further include setting the first power level of the laser beam at the laser head driver by the power controller to reproduce the product images stored in the first image plane on the plurality of workpieces; and setting the second power level of the laser beam at the laser head driver by the power controller to reproduce the label images stored in the second image plane on the plurality of labels. The plurality of product images and the plurality of label images can be stored in a common image plane, the method further comprising dynamically setting power level of the laser beam at the laser head driver by the power controller before the laser head scans across the plurality of workpieces or the plurality of labels. The method can further include scanning the laser head by the transport system across the platform line by line; and [[ ]] dynamically setting power level of the laser beam at the laser head driver by the power controller within each line before the laser head scans across one of the plurality of workpieces or one of the plurality of labels. The scanning workpiece. 

Amendments to the Claims:

1. (Currently Amended) A laser etching system for etching image patterns on workpieces and their associated labels in a single batch, comprising: 
	a platform, wherein at least one workpiece and at least one label associated with the at least one workpiece are to be placed on the platform; 
	a label and product image processor that produces a product image and a label image associated with the product image; 
	a laser head configured to emit a laser beam;  
	a transport system configured to scan the laser head across the at least one workpiece and the at least one label associated with the at least one workpiece; and 
	a laser head driver configured to modulate the laser beam in accordance to the product image at a first power level when the  laser head is transported by the at least one workpiece and to modulate the laser beam in accordance to the label image at a second power level when the  laser head is transported by the at least one label, such that the product image and the label image are respectively etched on the at least one workpiece and the at least one label in a single batch. 

3. (Currently Amended) The laser etching system of claim 1, wherein the laser head etches the workpiece level in pixel-wise fashion at the first power level to reproduce the product image on the at least one workpiece, 
	wherein the laser head etches the label at the second power level in pixel-wise fashion to reproduce the label image on the at least one label.  

5. (Currently Amended) The laser etching system of claim 1, wherein the label and product image processor configured to produce a composite image comprising at least the product image and the label image associated with at least the product image such that the product image and the label image are respectively etched on the at least one workpiece and the at least one label in the single batch. 

9. (Currently Amended) The laser etching system of claim 8, wherein the transport system is configured to scan the laser head across the platform pixel line by pixel line, wherein the power controller dynamically sets a power level of the laser beam within each pixel line before the laser head scans across the at least one workpiece or the at least one label.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have laser etching system for etching image patterns on workpieces and their associated labels in a single batch comprising a platform, wherein at least one workpiece and at least one label associated with the at least one workpiece are to be placed on the platform;  a label and product image processor that produces a product image and a label image associated with the product image; a laser head configured to emit a laser beam; a transport system configured to scan the laser head across the at least one workpiece and the at least one label associated with the at least one workpiece; and a laser head driver configured to modulate the laser beam in accordance to the product image at a first power level when the laser head is transported by 
The closest prior art, FIGS. 1-2 of HALL (US20170320348A1), depicts a laser etching system and method for forming customized image patterns on workpieces comprising: a computer configured to receive a product image to be reproduced on a workpiece by laser etching and to generate a label image that uniquely identifies the workpiece (paragraph [0003] of Applicants’ Specification); a laser head 110 configured to emit a laser beam (FIG. 1, paragraph [0003]); a transport mechanism 115 configured to scan the laser head 110 across a workpiece 131-134 (FIG. 1-2, paragraph [0003]-[0005]); and a power controller configured to set a power level of the laser beam (paragraph [0003]), wherein the laser head is configured to scan across the workpiece in order to etch the product image on the workpiece (FIG. 1-2, paragraphs [0003]-[0005]).
However, HALL does not teach or suggest a system for etching image patterns on workpieces and their associated labels in a single batch, wherein the workpiece and the label are both placed over a platform in a laser etching apparatus; and a laser head configured to modulate the laser beam in accordance to the product image at a first power level when the laser head is transported by the at least one workpiece and to modulate the laser beam in accordance to the label image at a second power level when the laser head is transported by the at least one label, such that the product image and the label image are respectively etched . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743